DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see p. 11, filed 12/27/2021, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made relating to new matter.

Specification
The amendment filed 12/27/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
perform a predetermined process on selected select regions of the plurality of select regions; and
different from a remaining display image. 
Regarding a., only one region is disclosed as being selected at a time, therefore, claiming “selected select regions” is new matter.
Regarding b., Fig. 14 shows the overlapped regions, and Fig. 15 shows the selected region magnified in its entirety, with no other display remaining, let alone being “different.” Therefore, there are no regions that are “different from a remaining display image.” There is also no text in the specification that recites “different from a remaining display image.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claims 1-4, 6-18, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: 
perform a predetermined process on selected select regions of the plurality of select regions; and
different from a remaining display image. 
Regarding a., only one region is disclosed as being selected at a time, therefore, “selected select regions” is new matter because it includes selecting more than one region at a time.
Regarding b., Fig. 14 shows the overlapped regions, and Fig. 15 shows the selected region magnified in its entirety, with no other display remaining, let alone being “different.” Therefore, there are no regions that are “different from a remaining display image.” There is also no text in the specification that recites “different from a remaining display image.” Therefore, it is new matter.
The Examiner proposes an amendment below to overcome the new matter rejections.

EXAMINER'S PROPOSED AMENDMENT

An examiner’s proposed amendment appears below. The Examiner attempted to conduct an interview with the applicant’s representative on Jan. 28, 2022, but received voicemail. The proposed amendment would overcome the 35 U.S.C. 112(a) rejections, and clarify the claimed subject matter.


1. (Currently Amended) A control device, comprising: 
circuitry configured to: 
process an image signal generated by a camera to generate a display image to be displayed; 
obtain a type of an endoscope coupled to the control device; 
generate a plurality of select regions selectable according to an external operation, wherein a size of all select regions of the plurality of select regions is determined in accordance with the type of the endoscope; 
overlap all of the plurality of select regions with the display image and output the overlapped image to a display; and 
perform a predetermined process on one selected region , wherein the one selected region is selected according to the external operation and on less than an entirety of the image signal and not perform the predetermined process outside the one selected region one selected region displayed 

2. (Currently Amended) The control device according to claim 1, wherein the circuitry is configured to move one or more of a plurality of lenses to focus on the one selected 

3. (Currently Amended) The control device according to claim 1, wherein the circuitry is further configured to: 
perform a trimming process on a predetermined region in the display image to generate a magnification image, 
wherein the is performed on the one selected 

4. (Currently Amended) The control device according to claim 1, wherein the circuitry is further configured to: 
detect a brightness of an illumination light emitted from a light source based on a pixel value of a predetermined region in the display image to generate a light control signal to adjust the light source, and 
wherein is detected with respect to the one selected 

7. (Currently Amended) The control device according to claim 1, wherein the circuitry is further configured to: 
output a select signal to select any one of the plurality of select regions, and highlight the selected select region which is selected according to the select signal.  

10. (Currently Amended) An endoscope system, comprising: 
an endoscope configured to be inserted in a subject; 
a display; and 
a camera to receive a subject image formed by the endoscope to perform a photoelectric conversion to generate an image signal; 
circuitry configured to: 
process the image signal to generate a display image; 
output the display image to the display; 
obtain a type of an endoscope; 
generate a plurality of select regions selectable according to an external operation, wherein a size of all select regions of the plurality of select regions is determined in accordance with the type of the endoscope; 
overlap all of the plurality of select regions with the display image and output the overlapped image to a display; and 
perform a predetermined process on one selected region , wherein the one selected region is selected according to the external operation and on less than an entirety of the image signal and not perform the predetermined process outside the one selected region one selected region displayed 

11. (Currently Amended) The endoscope system according to claim 10, wherein the circuitry is configured to: 
output a select signal to select any one of the plurality of select regions, and 
highlight the selected select region selected according to the select signal. 
 
15. (Currently Amended) The endoscope system according to claim 10, 
wherein the endoscope includes [[a]] an elongated shape to be inserted to the subject, 
wherein the camera is provided in a distal end portion of the elongated shape, and 
wherein the number of effective pixels of the camera is 2 mega-pixels or more.  

17. (Currently Amended) A processing method, comprising: 
processing an image signal generated by a camera to generate a display image to be displayed; 
obtaining a type of an endoscope coupled to the camera; 
generating a plurality of select regions selectable according to an external operation, wherein a size of all select regions of the plurality of select regions is determined in accordance with the type of the endoscope; 
perform a predetermined process on one selected region , wherein the one selected region is selected according to the external operation and on less than an entirety of the image signal; and 
not performing the predetermined process outside the one selected region one selected region displayed 

18. (Currently Amended) A non-transitory computer readable medium having stored thereon a program that, when executed by a computer, causes the computer to execute processing, the processing comprising: 
processing an image signal generated by a sensor to generate a display image to be displayed; 
obtain a type of an endoscope coupled to the sensor; 
generating a plurality of select regions selectable according to an external operation, wherein a size of all select regions of the plurality of select regions is determined in accordance with the type of the endoscope; 
perform a predetermined process on one selected region , wherein the one selected region is selected according to the external operation and on less than an entirety of the image signal; and 
not performing the predetermined process outside the one selected region one selected region displayed 

21. (Currently Amended) The non-transitory computer readable medium according to claim 18, wherein performing the predetermined process includes: 
magnifying one selected region 
outputting [[a]] the magnified selected region to the display.  

22. (Currently Amended) The processing method according to claim 17, wherein performing the predetermined process includes: 
magnifying one selected region 
outputting  [[a]] the magnified selected region to the display.  

23. (Currently Amended) The control device according to claim 1, wherein the circuitry is configured to perform the predetermined process by: 
magnifying one selected region 
outputting [[a]] the magnified selected region to the display.  


Allowable Subject Matter

Claims 1-4, 6-18, and 21-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art, King, in combination or alone, does not disclose “generating a plurality of select regions selectable according to an external operation, wherein a size of all select regions of the plurality of select regions is determined in accordance with the type of the endoscope.” While detecting a type of endoscope or camera, different mask sizes and patterns, and a user input selecting an overlay pattern, were all known in the art at the time the invention was filed, adjusting the size of the overlay based on the type of endoscope, without a user input, (cf. with King requiring a user input to select a different overlay; p. 0082), is considered novel and patentable. Additionally, “detect[ing] the type of the endoscope based on a boundary between a subject image and a mask region in the display image,” as in claim 6, is considered novel and patentable. While Tamai suggests “In the endoscope system, information such as the range, position, or shape of a mask region [i.e., boundary] that corresponds to the type of an image sensor to be used is read from a memory or the like, and a mask video signal is generated in association with a stream video signal on the basis of the read information; 0042, detecting the type of sensor from the display image, as claimed, as opposed to reading it from memory, is considered novel and patentable.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375. The examiner can normally be reached MON-FRI 8AM-4PM EST, alt FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alison Slater/Primary Examiner, Art Unit 2487